Title: To James Madison from James Simpson (Abstract), 22 June 1805
From: Simpson, James
To: Madison, James


22 June 1805, Tangier. No. 95. “With this I have the honour of transmitting triplicate of No. 94. On the 13h Instant application was made to the Consuls for Passports for His Imperial Majestys Ship Maimona of 36 Guns and 130 Men Commanded by Arraiz Sebsah about to sail from Sallé on a Cruize, which were granted. The Brig came with this Ship from Lisbon was ordered to Larach and she has entered that River, bringing five hundred Barrels Gun Powder for His Majesty. My last advices from thence dont mention any thing being done towards equipment of the Ships there. Alcayde Hashash arrived from Tetuan on the 12h Inst in consequence of Orders from His Majesty and to remain here untill return of the Austrian Ambassador from Court, he sat out on the 19h for Mequinez, his Escort commanded by our Lieut Governour.
“The Present is said to be valuable, with the Suite it employed One hundred and thirty Mules. At my first visit to the Governour he very early started the subject of the War with Tripoly and pretended had Muley Solemans mediation been sollicited it might have been terminated to the satisfaction of The Government of The United States before now. When this Emperour professed to abhor the practice of taking redemption for the human race, he might perhaps have given Council to that effect to any of the other Barbary Powers; but since we have seen him still keep the Crews of the two Vessels taken last year under Prussian Colours altho’ their release has been demanded one as French and the other as Batavian Citizens, we may doubt if he continues to enjoy the same laudable sentiments.
“Some of these Men have been delivered to the Saint of Wazan to be employed in his Service and the remainder are set to work daily in the Pallace and Gardens at Mequinez. Alcayde Hashash told me they had received advice that the former Bashaw of Tripoly had been brought from Alexandria by a Vessel of War of the United States, landed on the Coast and been taken Prisoner by his Brother; tho’ I doubt the authority it appears regular I should mention the report to you.
“Hitherto nothing has been said of Muley Soliman wishing to send Vessels this year to Tripoly. 
   * Alcayde Hashash
He asked the Naval force of The United States in these Seas at present, I stated it at the extent of the Reports I have heard it was intended to be this Summer.

“On the 15h Instant an American Gun Vessel entered the Straits and yesterday Afternoon another, both Sloop rigged. I was much mortified at seeing the former boarded in the Straits about two Leagues distance from this Bay by a small Spanish Privateer, or rather her Tender and the Colours struck for a time. The Privateer put in here yesterday when the Commander acquainted the Spanish Consul he carried the Sloop to Algaziras, where she was instantly liberated by General Castaños—she is called El Vencedor Commanded by Captain John Julio, fitted out at Cadiz.
“I transmitted Mr Gavino a declaration of what I observed from hence on the occasion, to be delivered the Commanding Officer of the Squadron, or if they had proceeded to be sent Commodore Barron.
“With this I enclose a copy of that paper, which you will please make that use of you see fit. Our intercourse with Gibraltar is now so much interupted, I have not heard from thence since Captain Stewarts arrival here the first this Month, consequently am unacquainted with the names of those Gun Vessels have arrived there.”
Adds in a postscript: “Since writing the foregoing a Soldier has come in from Larach, with a Letter from Sidy Muhammed Selawy addressed to the Portuguese Consul and myself, advising his having taken upon him the Command at Larach on Wednesday, and solliciting some Carolina Rice for the Emperour, which we have not to send.”
